Order entered February 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00076-CR

                                  OLIVIA COATS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 9
                                  Dallas County, Texas
                         Trial Court Cause No. MB09-58012-K

                                            ORDER
       Melva Key, the court reporter for the first day of trial in this case, was ordered to deliver

a copy of the record from October 5, 2011 to the trial court by December 14, 2011. Ms. Key

failed to follow the order and to date, a certified copy of volume 1 of the proceedings from

October 5, 2011 has not been filed in this Court. Appellant cites to portions of “RR-1” in her

brief, yet the State asserts it does not have a copy of volume 1. Before this appeal can proceed,

the Court must have findings pursuant to Texas Rule of Appellate Procedure 34.6(f).

       Accordingly, we ORDER the trial court to conduct a hearing and to make findings

regarding the following: (1) whether appellant has a certified copy of volume 1 of the record in

his possession; (2) if appellant does not have a certified copy of volume 1 in his possession,

whether the notes of Melva Key recorded from October 5, 2011 are available; (2) if the notes are
not available, whether appellant is at fault for the loss or destruction of the notes; and (4) whether

appellant and the State can agree to a substituted record.

       We ORDER the trial court to transmit a supplemental record containing its written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to transmit copies of this order, by electronic transmission, to the

Honorable Peggy Hoffman, Presiding Judge, County Criminal Court No. 9; court reporters Sandi

Morelan and Melva Key; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental record containing its findings of fact.


                                                      /s/     MICHAEL J. O'NEILL
                                                              JUSTICE